ALLEN, J.
1. It is not the policy of the motor transportation statute, Sections 614-84 to 614-102, General Code, to promote unrestricted competition between common carriers. It is the policy of the statute that the public convenience and necessity be served by eristmg utilities and that additional service be authorized only where the service rendered is inadequate and cannot or will not he made adequate by the existing utility.
2. Under the provisions of Section 614-93 General Code, when a motor transportation company desires to change, extend or shorten its route or to increase or decrease the number of vehicles or to substantially increase its seating capacity or to do any other^ act or thing which the applicant may he permitted to do under the general statutory laws and regulations of the State of Ohio, the Public Utilities Commission must determine _ whether public convenience and necessity requires such change in service. In this connection the Public Utilities Commission shall consider whether the public proposed to be served by such proposed change in motor transportation service has or has not adequate common carrier transportation service independent of the proposed change or increase insuch service to he rendered by the applicant.
Order reversed.
Marshall, CJ., Matthias, Day, Kinkade and Robinson, JJ., concur.